Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed January 13, 2022 have been entered. Accordingly, claims 1-20 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 3, 11, and 14-15. The previous 112 rejection is withdrawn due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 has been received and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a force creation device”  in claims 14 and 20 to the structural element 30 that s connected with the two embossing dies 21, 21' and is configured to apply a controlled force on a workpiece 10 held between the two embossing dies 21, 21' as described in paragraph 0043;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US Patent No. 6,530,567).
Regarding claim 1, Lang discloses: a method for clamping of a workpiece (see figures 1-6 showing the device clamping workpiece (element 1)), in which in a preparing process step (see col 4, ll. 30-67 where the prior art states the clamping steps of the work piece including a step prior to clamping) deformations (element 18) in a defined grid (see Detail A in the annotated figure below) are provided that on the workpiece exclusively serve as positioning and coupling elements during clamping in a corresponding clamping device (elements 2/3), that apart therefrom do not have any additional function, 
in which the workpieces are clamped in a combined friction-fit and form-fit manner with clamping jaws that have clamping surfaces for friction-fit holding of the workpiece and that have form-fit elements for form-fit positioning and securing the position of the workpiece that match with the deformations (see col. 4, ll. 53-67 where the prior art states that the workpiece is clamped by clamping jaws (elements 2/3) having surfaces in a form-fit clamping manner), 
wherein the deformations are arranged in the grid with a center distance (see Detail B in the annotated figure below).

    PNG
    media_image1.png
    982
    862
    media_image1.png
    Greyscale

However, Lang appears to be silent wherein the grid with the center distance is in the range of 2.5 mm to 3.5 mm relative to each other.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang to provide wherein the grid with the center distance is in the range of 2.5 mm to 3.5 mm relative to each other, since a change in size of an element involves only routine skill in the art. Doing so provides equally distance deformations formed on the workpiece in order to be held uniformly by the clamping jaws, thus securing and preventing the work piece from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Regarding claims 2-6  if a prior art device, in its normal and usual operation would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed would necessarily result from the normal operation of the claimed embossing device (see apparatus rejected below in claims 7-20). See MPEP 2112.02
Regarding claim 7, Lang discloses: an embossing device (Figures 1-6) for carrying out the method according to claim 1, having at least one embossing die (element 2) that comprises an embossing structure (element 11) defining a grid (see Detail A in the annotated figure below) having a grid distance (see Detail B in the annotated figure below).

    PNG
    media_image2.png
    1007
    515
    media_image2.png
    Greyscale

However, Lang appears to be silent wherein the grid distance is in a range of 2.5 mm to 3.0 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang to provide wherein the grid distance is in a range of 2.5 mm to 3.0 mm, since a change in size of an element involves only routine skill in the art. Doing so provides equally distance embossing structure formed on the embossing die in order to hold uniformly by the work piece, thus securing and preventing the work piece from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 8, Lang modified discloses: the embossing device according to claim 7, wherein the embossing device comprises a counter support (element 3) for the workpiec(see figure 1 element 3 is arranged opposite of the embossing die (element 2)).
Regarding claim 9, Lang modified discloses: the embossing device according to claim 8, wherein the counter support is configured as additional embossing die (see col. 3, ll. 47-50 where the prior art states the elements 2 and 3 are designed the same).
Regarding claim 10, Lang modified discloses: the embossing device according to claim 8, wherein a force creation device (see col. 3, ll. 39-47 where the prior art states using “an adjusting device” in order to move elements 2/3 and is designed to exert force), but appears to be wherein the force creation device is arranged between the counter support and the embossing die.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang to provide wherein the force creation device is arranged between the counter support and the embossing die, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have a force creation device arranged between the counter support and the embossing die in order to exert a force between the device and the workpiece, thus securing and preventing the work piece from being damaged during operations. (See MPEP 2144.04 (VI) (C))
Regarding claim 11, Lang modified discloses: the embossing device according to claim 7, wherein the embossing die comprises at least two embossing teeth (see figure 4 element 11), a center distance of which corresponds to the grid distance (see Detail B in the annotated figure below showing the center distance corresponds to the grid distance of Detail A).

    PNG
    media_image2.png
    1007
    515
    media_image2.png
    Greyscale

Regarding claim 12, Lang modified discloses: the embossing device according to claim 11, wherein each embossing tooth comprises at least one flank (elements 14/15) that is curved in a concave manner (see figure 4 showing elements 14/15 curved in a concave manner).
Regarding claim 13, Lang modified discloses: the embossing device according to claim 11, wherein between the at least two embossing teeth an interstice is defined limited by a cylindrical contour (see Detail A in the annotated figure below).

    PNG
    media_image3.png
    919
    362
    media_image3.png
    Greyscale

Regarding claim 15, Lang discloses: a clamping device (Figure 1) for clamping of a workpiece (element 1) according to the method of claim 1, the clamping device having at least one embossing die (element 2) that comprises an embossing structure (element 11) defining a grid (see Detail A in the annotated figure below) having a grid distance (see Detail B in the annotated figure below), wherein the deformations (element 18) serve as positioning and coupling elements that have been created with an embossing device (see col. 4, ll. 30-67), the embossing device having a workpiece clamping surface (outer surface of element 11) on which form-fit elements are arranged in a predefined grid (See col. 4, ll. 53-67 where the prior art states that the workpiece is clamped by clamping jaws (elements 2/3) having surfaces in a form-fit clamping manner).

    PNG
    media_image2.png
    1007
    515
    media_image2.png
    Greyscale

However, Lang appears to be silent wherein the grid distance is in a range of 2.5 mm to 3.0 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang to provide wherein the grid distance is in a range of 2.5 mm to 3.0 mm, since a change in size of an element involves only routine skill in the art. Doing so provides equally distance embossing structure formed on the embossing die in order to hold uniformly by the work piece, thus securing and preventing the work piece from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 16, Lang modified discloses: the embossing device according to claim 9, wherein a force creation device (see col. 3, ll. 39-47 where the prior art states using “an adjusting device” in order to move elements 2/3 and is designed to exert force), but appears to be wherein the force creation device is arranged between the counter support and the embossing die.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang to provide wherein the force creation device is arranged between the counter support and the embossing die, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have a force creation device arranged between the counter support and the embossing die in order to exert a force between the device and the workpiece, thus securing and preventing the work piece from being damaged during operations. (See MPEP 2144.04 (VI) (C))
Regarding claim 17, Lang modified discloses: wherein the embossing die comprises at least two embossing teeth (see figure 4 element 11), a center distance of which corresponds to the grid distance (see Detail B in the annotated figure below showing the center distance corresponds to the grid distance of Detail A).

    PNG
    media_image2.png
    1007
    515
    media_image2.png
    Greyscale

Regarding claim 18, Lang modified discloses: wherein each embossing tooth comprises at least one flank (elements 14/15) that is curved in a concave manner (see figure 4 showing elements 14/15 curved in a concave manner).
Regarding claim 19, Lang modified discloses: wherein between the at least two embossing teeth an interstice is defined limited by a cylindrical contour (see Detail A in the annotated figure below).

    PNG
    media_image3.png
    919
    362
    media_image3.png
    Greyscale

Claim 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US Patent No. 6,530,567) in view of Shekter (US Patent No. 2,838,971).
Regarding claim 14, Lang modified discloses all of the elements as stated above in the rejection of claims 7 and 11, but appears to be silent the embossing device according to claim 11, wherein the at least two embossing teeth are formed on a bar projection.
Shekter teaches it was known in the art to have two embossing teeth (see Detail A in the annotated figure below) are formed on a bar projection (elements 3 and 4).

    PNG
    media_image4.png
    672
    712
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang with the teachings with Shekter to provide wherein the at least two embossing teeth are formed on a bar projection. Doing so provides a single piece bar projection having the embossing teeth instead of multiple different embossing teeth, thus simplifying the device and reducing the parts needed to be replace if damaged. 
Regarding claim 20, Lang modified discloses all of the elements as stated above in the rejection of claims 7, 8-9, and 16-19, but appears to be silent the embossing device according to claim 11, wherein the at least two embossing teeth are formed on a bar projection.
Shekter teaches it was known in the art to have two embossing teeth (see Detail A in the annotated figure below) are formed on a bar projection (elements 3 and 4).

    PNG
    media_image4.png
    672
    712
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang with the teachings with Shekter to provide wherein the at least two embossing teeth are formed on a bar projection. Doing so provides a single piece bar projection having the embossing teeth instead of multiple different embossing teeth, thus simplifying the device and reducing the parts needed to be replace if damaged.  

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
On pages 5-6, the applicant argues t he invention says that the center distance is in the range of 2.5 mm to 3.5 mm, Lang (US 6,530,567) does not say anything about 
The examiner respectfully disagrees. Upon further review of the specification (see paragraph 0009-0010), applicant discloses the ranges of the grid distance of the deformations having support of an optimum range 2.5 mm and 3.5 mm. However, applicant has provided no evidence demonstrating critically of a claimed range. According to MPEP 716.02(d)(II), to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. Thus applicant has failed to provide any criticality of the gird distance range 2.5 mm and 3.5 mm and therefore the arguments are found to be unpersuasive. Furthermore, Lang disclose the structure of the deformation having a grid, but appears to be silent the grid with the center distance is in the range of 2.5 mm to 3.5 mm relative to each other as disclosed in the rejection. However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Lang to provide wherein the grid with the center distance is in the range of 2.5 mm to 3.5 mm relative to each other, since a change in size of an element involves only routine skill in the art. Doing so provides equally distance deformations formed on the workpiece in order to be held .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/16/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723